DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, US 2011/0013283 (cited in the IDS of 7/13/2020), or alternatively, as being unpatentable over Sato in view of Lam, US 2016/0097937.
Regarding Claim 1, Sato discloses:  A lens driving apparatus comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a housing (the exterior of the optical apparatus in which the components of FIG. 1 of Sato are located; paragraph [0038] and FIG. 1 of Sato);
a carrier accommodated in the housing and configured to be movable in an optical axis direction (fixed component 301 of base plate 30 which is part of image stabilizing apparatus 12 [optical image stabilizing apparatus 12] including a fifth lens unit L5 and having a moving amount in the optical axis direction; paragraphs [0042], [0055], [0080]-[0084] and FIGS. 1-12 of Sato, but see especially FIGS. 2, 3, 10-12 of Sato);
a frame and a lens holder accommodated in the carrier and configured to be movable together with the carrier in the optical axis direction (guide component 302 corresponding to first guide plate 42, and moving component 303 which is integral with shift frame 31; FIGS. 2, 3, 10-12 of Sato);
a lens barrel attached to the lens holder (fifth lens unit L5 is installed to the moving component 303 [note the cylindrical ring at the center of shift frame 31 in FIG. 9 of Sato]; paragraph [0081] and FIGS. 2, 3, 7-12 of Sato); and
a first shake compensation driving part comprising a first magnet disposed in the carrier (the two permanent magnets [shift magnets] 33a having a vertical orientation in FIG. 2 of Sato are attached to first yoke 32 which is assembled to base plate 30; paragraphs [0056], [0068] and FIGS. 2, 3, 7, 8 of Sato) and a first coil facing the first magnet (the vertically oriented shift coil 35 which faces such magnets and is part of shift frame 31; FIGS. 2, 3, 7, 8 of Sato);
a second shake compensation driving part comprising a second magnet disposed in the carrier (the two permanent magnets [shift magnets] 33a having a horizontal orientation in FIG. 2 of Sato are attached to first yoke 32 which is assembled to base plate 30; paragraphs [0056], [0068] and FIGS. 2, 3, 7, 8 of Sato) and a second coil facing the second magnet (the horizontally oriented shift coil 35 which faces such magnets and is part of shift frame 31; FIGS. 2, 3, 7, 8 of Sato);
a focus adjustment driving part comprising a third magnet disposed in the carrier and a third coil facing the third magnet (lock magnets 48a, 48b are integrated with base plate 30, wherein lock coil 49 faces the lock magnets 48a, 48b; paragraphs [0091], [0100] and FIGS. 2, 3 of Sato);
a yoke part disposed in the carrier to generate attracting force in the optical axis direction with respect to the first magnet and the second magnet (first yoke 32 is assembled to base plate 30 and works in cooperation with shift magnets 33a to provide attraction in the optical axis direction; paragraphs [0056], [0064], [0068] and FIGS. 2, 3, 7, 8 of Sato);
a first ball member disposed between the carrier and the frame and to be movable in a rolling motion in a first axis direction perpendicular to an optical axis (first rolling ball 38 is disposed between base plate 30 [fixed component 301] and first guide plate 42 [guide component 302] and moves in an A direction which is perpendicular to the optical axis; paragraph [0078] and FIGS. 2, 3, 7-12 of Sato);
a second ball member disposed between the frame and the lens holder and to be movable in a rolling motion in a second axis direction perpendicular to the first axis direction (second rolling ball 51 is disposed between first guide plate 42 [guide component 302] and shift frame 31 [moving component 303] and moves in a B direction which is perpendicular to the A direction; paragraph [0078] and FIGS. 2, 3, 7-12 of Sato); and
a third ball member disposed between the carrier and the lens holder and to be movable in a rolling motion in both the first axis direction and the second axis direction (third rolling ball 55 is disposed between base plate 30 [fixed component 301] and shift frame 31 [moving component 303] and moves in the A direction and the B direction; paragraph [0078] and FIGS. 2, 3, 7-12 of Sato);
wherein the third ball member directly faces the carrier and the lens holder (third rolling ball 55 directly faces base plate 30 [fixed component 301] and shift frame 31 [moving component 303] for at least the reason that it is sandwiched between these surfaces; FIGS. 7-12 of Sato); and
wherein an opening is provided to a portion of the frame corresponding to a region in which the carrier and the lens holder directly face each other in the optical axis direction (an opening is provided to a portion of first guide plate 42 [guide component 302] corresponding to a region in which base plate 30 [fixed component 301] and shift frame 31 [moving component 303] directly face each other in the optical axis direction, specifically note the roughly L-shape or C-shape of first guide plate 42 [guide component 302] rather than an O-shape or ring/annulus shape; FIGS. 2, 3, 7-12 of Sato).

Sato discloses that the first and second magnets disposed in the carrier (magnets 33a are attached to first yoke 32 which is assembled to base plate 30; paragraphs [0056], [0068] and FIGS. 2, 3, 7, 8 of Sato), whereas the first and second coils are disposed in the lens holder (coils 35 which face magnets 33a and are part of shift frame 31; see FIGS. 2, 3, 7, 8 of Sato).  Thus, Sato does not appear to disclose:  the first and second magnets are disposed in the lens holder.
However, it has been held that mere reversal of parts is an obvious modification of the prior art.  MPEP § 2144.04, Section VI, Subsection A, citing In re Gazda, 219 F.2d 449; 104 USPQ 400 (CCPA 1955).
In the present case, Sato’s first and second magnets work in tandem with the first and second coils as an electromagnetic actuator for causing movement of the shift frame 31 relative to the first yoke 32 and base plate 30 (see, e.g., paragraphs [0056], [0064], [0065] of Sato).  The magnets and coils are two parts of a singular system [actuator] which requires that the parts face each other across a gap to cause a relative movement between the two parts.  One side must have a magnet, and the other side must have a coil, but it doesn’t matter which side has the magnet and which side has the coil, because the actuator will function the same way in either case.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply reverse the locations of the magnets and the coils of Sato, such that the first and second coils [shift coils 35] are disposed in the carrier [base plate 30], and the first and second magnets [shift magnets 33a] are disposed in the lens holder [shift frame 31], because such reversal of parts results in the same known effect and predictable result for a magnet-coil combination serving as an actuator.
Furthermore, Lam is related to Sato with respect to optical image stabilization.
Lam teaches the claimed “first and second magnets are disposed in the lens holder” because Lam teaches an electromagnetic actuator having a magnet firmly mounted on the lens holder, while the coils may be firmly mounted on the platform [i.e., base or carrier], or vice versa (see, e.g., paragraph [0009] of Lam).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the reverse configuration of Sato, swapping the placement of the magnets and coils, because such configuration was in fact known in the prior art, as well as the interchangeability of the placement of magnet and coil, as evidenced by paragraph [0009] of Lam.

Regarding Claim 2, Sato or Sato-Lam discloses:  wherein a plan view shape of the frame has ‘¬’ shape or an L-bracket shape (roughly L-shape or C-shape of first guide plate 42 [guide component 302]; FIGS. 2, 3, 7-12 of Sato).

Regarding Claim 3, Sato or Sato-Lam discloses:  wherein the first shake compensation driving part further comprises a first position sensor facing the first magnet (two shift position detection elements 40b face the vertically-oriented shift magnets 33a; FIGS. 2, 3 of Sato).

Regarding Claim 4, Sato or Sato-Lam discloses:  wherein the second shake compensation driving part further comprises a second position sensor facing the second magnet (two shift position detection elements 40b face the horizontally-oriented shift magnets 33a; FIGS. 2, 3 of Sato).

Regarding Claim 5, Sato or Sato-Lam discloses:  wherein the focus adjustment driving part further comprises a third position sensor facing the third magnet (photointerrupter 46a serving as a detector for detecting the rotating position of the lock ring 45, wherein the photointerrupter 46a faces lock magnets 48a, 48b; paragraph [0095] and FIGS. 2, 3 of Sato).

Regarding Claim 6, Sato or Sato-Lam discloses:
wherein a first guide groove part is disposed in surfaces of the carrier and the frame facing each other in the optical axis direction, respectively (guide grooves 32e, 42a are disposed in surfaces of base plate 30 [fixed component 301] and first guide plate 42 [guide component 302], respectively, facing each other in the optical axis direction; FIGS. 7-12 of Sato);
wherein a second guide groove part is disposed in surfaces of the frame and the lens holder facing each other in the optical axis direction, respectively (guide grooves 42c, 44c are disposed in surfaces of first guide plate 42 [guide component 302] and shift frame 31 [moving component 303], respectively, facing each other in the optical axis direction; FIGS. 7-12 of Sato); and
wherein a third guide groove part is disposed in surfaces of the carrier and the lens holder facing each other in the optical axis direction, respectively (abutting portion 32c and convex portion 31e are disposed in surfaces of base plate 30 [fixed component 301] and shift frame 31 [moving component 303], respectively, facing each other in the optical axis direction; FIGS. 7-12 of Sato).

Regarding Claim 7, Sato or Sato-Lam discloses:  wherein the third guide groove part has a different shape from the first guide groove part and the second guide groove part (convex portion 31e is circular, whereas guide grooves 32e, 42a, 42c, 44c are elongated holes [i.e., rectangular with rounded corners]; paragraphs [0077], [0086], [0108] and FIGS. 7-9 of Sato).

Regarding Claim 12, Sato or Sato-Lam discloses:  wherein a stopper is coupled to the carrier to at least partially cover an upper surface of the lens holder (first lock yoke 53 is fixed to the base plate 30 and at least partially covers an upper surface of shift frame 31; paragraph [0069] and FIGS. 2, 3 of Sato).

Regarding Claim 13, Sato or Sato-Lam discloses:  wherein the yoke part comprises a first yoke part facing the first magnet in the optical axis direction and a second yoke part facing the second magnet in the optical axis direction (as best seen in FIG. 2 of Sato, the first yoke 32 has a left-side region that faces the vertically-oriented shift magnets 33a in the optical axis direction, and has a lower-side region that faces the horizontally-oriented shift magnets 33a in the optical axis direction; paragraphs [0056], [0064], [0068] and FIGS. 2, 3, 7, 8 of Sato).

Regarding Claim 14, Sato or Sato-Lam discloses:  wherein the frame and the lens holder are configured to be movable together in the first axis direction (first guide plate 42 [guide component 302] and shift frame 31 [moving component 303] are configured to by movable in the A direction based on the motion of first rolling ball 38; paragraph [0078] and FIGS. 2, 3, 7-12 of Sato), and wherein the lens holder is configured to be movable in the second axis direction (shift frame 31 [moving component 303] is configured to by movable in the B direction based on the motion of second rolling ball 51; paragraph [0078] and FIGS. 2, 3, 7-12).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato or Sato-Lam in view of Kim et al., US 2015/0256727.
Regarding Claims 8 and 10, Sato or Sato-Lam discloses:  wherein the first and second guide groove parts each comprise a plurality of guide grooves (guide grooves 32e, 42a, and guide grooves 42c, 44c; FIGS. 7-12 of Sato).
Sato or Sato-Lam does not appear to disclose:  wherein some guide grooves among the plurality of guide grooves have a ‘U’ shaped cross section, and wherein other guide grooves among the plurality of guide grooves have a ‘V’ shaped cross section.
Kim is related to Sato and Sato-Lam with respect to image shake correction / optical image stabilization.
Kim teaches:  wherein some guide grooves among the plurality of guide grooves have a ‘U’ shaped cross section, and wherein other guide grooves among the plurality of guide grooves have a ‘V’ shaped cross section (an asymmetrical structure for a ball B may include a guide surface on one side having a V-shaped cross section, and a guide surface on the other side having a U-shaped cross section; paragraphs [0055], [0056] and FIGS. 3, 5, 7 of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dual U-shape and V-shape configuration of Kim for the guide grooves of Sato or Sato-Lam because such configuration causes an advancing/retreating movement to be smoothly performed, as taught in paragraph [0056] of Kim.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim [independent Claim 1], but would be allowable if rewritten to include all of the limitations of the base claim and intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 9, although the prior art discloses various lens driving apparatus, including:


    PNG
    media_image1.png
    281
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    497
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    495
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    143
    496
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image5.png
    95
    494
    media_image5.png
    Greyscale



With respect to Claim 11, although the prior art discloses various lens driving apparatus, including:


    PNG
    media_image1.png
    281
    494
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    234
    493
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    71
    491
    media_image7.png
    Greyscale


    PNG
    media_image3.png
    167
    495
    media_image3.png
    Greyscale


    PNG
    media_image8.png
    143
    491
    media_image8.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image9.png
    93
    492
    media_image9.png
    Greyscale


Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872